Title: To George Washington from Gustavus Scott, 25 November 1796
From: Scott, Gustavus,Thornton, William
To: Washington, George


                        
                            Sir, 
                            Washington, 25th November 1796
                        
                        We do ourselves the honor of inclosing, a Letter received from Mr Covachichi,
                            one of the partners of Messrs Lynch & Sands in the late purchase from
                            Bailey—Wishing, ardently, to preserve harmony among all City proprietors, we have paid the
                            earliest attention to this gentleman’s Letter—A copy of our Letter to him, and an Extract
                            from the contract of Morris & Greenleaf, alluded to, by Mr Covachichi, are also
                            inclosed—We forbear to make any observations on this Subject—We are making the necessary
                            arrangements for negotiating a Loan at Annapolis, that the business may be set on foot as
                            soon as we hear from you—The Session is already far advanced, and we think, much longer delay
                            may be injurious to the success of the application—We are &c.
                        
                            G. Scott
                            W. Thornton
                            A. White
                            
                        
                    